NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0661-20

K.A.A.,1

          Plaintiff-Respondent,

v.

G.S.A.,

     Defendant-Appellant.
_______________________

                   Submitted October 14, 2021 – Decided December 16, 2021

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FM-02-1580-11.

                   August J. Landi, attorney for appellant.

                   K.A.A., respondent pro se.

PER CURIAM


1
  We use initials in the caption to protect the privacy of the litigants and preserve
the confidentiality of certain records because we discuss some of their financial
circumstances. See R. 1:38-3(d)(1).
      In this post-judgment matrimonial appeal, defendant G.S.A. argues the

motion judge erred in denying his child-support modification motion. Because

the motion judge reasonably understood defendant was complaining about cost -

of-living adjustments (COLAs) and because he did not abuse his discretion in

finding defendant had not sufficiently supported a modification based on a

change of circumstance, we affirm.

                                       I.

      The record reveals the parties married in 2005; had a son born in 2005, a

daughter born in 2008, and a daughter born in 2011; and divorced by way of a

June 10, 2011 dual judgment, which incorporated the parties' property

settlement agreement (PSA).

      The PSA provided for joint legal custody of the children and gave

residential custody to plaintiff K.A.A. The parties agreed defendant's "variable

income" made it difficult to allocate child-care expenses "to the satisfaction of

both parties."   Nonetheless, as set forth in the PSA, the parties reached

agreement as to defendant's child-support obligation: $3,000 to be paid directly

to plaintiff on the fifteenth of each month until the youngest child is

emancipated. The parties agreed, "[s]aid amounts shall not be modifiable" by

either party.


                                                                           A-0661-20
                                       2
       Nine years later, defendant filed a motion to "Reset Child Support per

Guidelines." He sought the following relief:

             1) Finding that the Court has the jurisdictional authority
             to set Child Support in accordance with the New Jersey
             Child Support Guidelines . . . .

             2) Requiring that the parties exchange current Case
             Information Statements within ten days of the date
             hereof.

             3) Referring the parties to Post-mandatory economic
             mediation as provided for by the Rules of Court. . . .
             Mediation shall include deriving an amortization of
             arrearages schedule, for arrears that have accumulated
             since March 2020.[2]

             4) Should the parties fail to reach agreement as to the
             level of Child Support retroactive to the filing date of
             this Application, on letter request the Court will
             schedule a Case Management conference to set time
             frames and discovery in advance of a Plenary Hearing.

             5) Scheduling a Plenary Hearing on the issues raised in
             movant's application to reduce Child Support.

             6) For such further relief as the Court deems equitable
             and just.

In a certified statement in support of the motion, defendant complained, "here's

the rub":

             [t]he $3,000 monthly payment has been modified! I
             now pay $3,346 per month per court order initiated by

2
    The motion judge found defendant's arrears were $17,422.
                                                                          A-0661-20
                                         3
            the Probation Department attributable to COLA
            increases even though Paragraph 6 [of the PSA] utilizes
            the words "not be modifiable." The [c]ourt did it
            anyway.

                  . . . Over the past nine years because of COLA
            increases I have paid approximately $15,000 over and
            above $3000 per month.

In a letter brief in support of the motion, defendant complained , "G.S.A. is now

required to pay an additional $346 / month attributable to COLA increases" and

faulted plaintiff for "never return[ing] any of the COLA increased funds."

      In a written order, the motion judge denied defendant's motion, finding

"[t]he child support obligation had been increased by way of [COLAs], which

occur[] pursuant to operation of law," citing Rule 5:6B, and on notice to the

obligor, thereby distinguishing COLAs from a child-support increase sought by

a party.

      In a written amplification of his decision submitted pursuant to Rule 2:5-

1(b) after defendant appealed the order, the motion judge stated, "[a]lthough it

may be implied, the notice of motion does not specifically request a modification

of child support or a retroactive modification of the child support arrears." The

motion judge stated based on defendant's submissions, "[i]t appeared that the

defendant primarily relied upon both the passage of time and the [COLAs] as

the bases of his requested relief." The judge found: (1) the "mere passage of

                                                                             A-0661-20
                                       4
time . . . [was] not a sufficient reason to request that a court review the [child -

support] order or require that the parties exchange financial information," citing

Martin v. Martin, 410 N.J. Super. 1, 4 (Ch. Div. 2009); (2) defendant's child-

support obligation had been modified by COLAs pursuant to Rule 5:6B, on

notice to and with no objection from defendant; and (3) if defendant was seeking

to modify his child-support obligations based on a change in circumstance, he

had failed to submit a 2011 Case Information Statement and, thus, had not met

his burden, pursuant to Lepis v. Lepis, 83 N.J 139, 151 (1980), to demonstrate

"specific and substantial changed circumstances" had occurred since the dual

judgment was entered.      The motion judge faulted defendant for apparently

attempting to modify arrears retroactively contrary to N.J.S.A. 2A:17-56.23a.

      On this appeal, defendant argues in his counseled brief:

            Point I:

            THE TRIAL COURT'S ORDER of SEPTEMBER 25,
            2020 AND DECEMBER 1, 2020 "AMPLIFICATION
            OF DECISION" LACK SUFFICIENT FINDINGS OF
            FACT AND CONCLUSIONS OF LAW FOR
            APPELLATE REVIEW.

            Point II:

            THE TRIAL COURT FAILED TO RESOLVE THE
            ISSUES   AND    REQUESTS   RAISED   IN
            APPELLANT'S POST-JUDGMENT APPLICATION.


                                                                              A-0661-20
                                         5
    [a] APPELLANT & RESPONDENT AGREED
THE COURT SHOULD RESOLVE THE CHILD
SUPPORT ISSUE ON THE MERITS, RATHER
THAN     SIMPLY   ENFORCE  THE   NON-
MODIFIABILITY PROVISION OF THEIR NINE
YEAR     OLD    PROPERTY   SETTLEMENT
AGREEMENT:

      [1] RESPONDENT's POSITION: "I'M
      SURE THERE ARE GUIDELINES IN
      PLACE FOR THIS, THAT CAN
      PROTECT EVERYONE."

      [2] RESPONDENT PROVIDED A
      CURRENT      CASE   INFORMATION
      STATEMENT, REPORTING ANNUAL
      INCOME OF $147,142 IN 2019, AND
      YEAR-TO-DATE       INCOME     OF
      $65,034.35 THRU 6/30/2020 SO THE
      COURT      COULD    ADJUST   THE
      AMOUNT OF CHILD SUPPORT. IF SHE
      SIMPLY SOUGHT TO ENFORCE THE
      PSA, THIS INFORMATION WOULD
      HAVE BEEN SUPERFLUOUS.

    [b] THE COURT'S FINDING APPELLANT
"DOES NOT SPECIFICALLY REQUEST A
MODIFICATION OF CHILD SUPPORT" IS
ERRONEOUS AND NOT SUPPORTED BY THE
RECORD.

Point III:

UNDER CIRCUMSTANCES WHERE APPELLANT's
MORTGAGE REMAINS IN DEFAULT SINCE
JANUARY 2020, IT WOULD BE NEITHER FAIR,
EQUITABLE NOR JUST TO ARBITRARILY
ENFORCE   THE    PARTIES  PSA   CLAUSE

                                          A-0661-20
                     6
            DECLARING SUPPORT TO BE NON-MODIFIABLE
            TILL 2029. UNDER SUCH CIRCUMSTANCES
            WHERE RESPONDENT REPORTS INCOME OF
            $147,152 IN 2019, AN EXCHANGE OF
            DISCOVERY, AND MANDATORY ECONOMIC
            MEDIATION,    IS  FULLY    WARRANTED;
            FOLLOWED BY A PLENARY HEARING IF
            SUPPORT ISSUES REMAIN UNRESOLVED.

      In her response, submitted pro se, plaintiff makes clear she opposes

modification of defendant's child-support obligation, arguing defendant's claim

is "premature" given that he lives "a very comfortable lifestyle."

                                       II.

      We "review the Family Part judge's findings in accordance with a

deferential standard of review, recognizing the court's 'special jurisdiction and

expertise in family matters.'" Thieme v. Aucoin-Thieme, 227 N.J. 269, 282-83

(2016) (quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)). We reverse "only

when a mistake must have been made because the trial court's factual findings

are 'so manifestly unsupported by or inconsistent with the competent, relevant

and reasonably credible evidence as to offend the interests of justice . . . .'"

Spangenberg v. Kolakowski, 442 N.J. Super. 529, 535 (App. Div. 2015)

(quoting Rova Farms Resort, Inc. v. Invs. Ins. Co. of Am., 65 N.J. 474, 484

(1974)). However, legal decisions of family part judges are reviewed de novo.

Reese v. Weis, 430 N.J. Super. 552, 568 (2013).

                                                                           A-0661-20
                                        7
      The Family Part has authority under N.J.S.A. 2A:34-23 to modify child-

support awards. Spangenberg, 442 N.J. Super. at 535. The statute provides

child-support orders "may be revised and altered by the court from time to time

as circumstances may require."         N.J.S.A. 2A:34-23.       "Our courts have

interpreted this statute to require a party who seeks modification to prove

'changed circumstances[.]'" Spangenberg, 442 N.J. Super. at 536 (alteration in

original) (quoting Lepis v. Lepis, 83 N.J. 139, 157 (1980)). A motion for

modification of child support "rests upon its own particular footing and [we]

must give due recognition to the wide discretion[,] which our law rightly affords

to the trial judges who deal with these matters." Ibid. (alteration in original)

(quoting Martindell v. Martindell, 21 N.J. 341, 355 (1956)). "While an 'abuse

of discretion . . . defies precise definition,' we will not reverse the decision

absent a finding the judge's decision 'rested on an impermissible basis[,]'

considered 'irrelevant or inappropriate factors[,]'" ibid. (alterations in original)

(quoting Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571-72 (2002)), or

"failed to consider controlling legal principles or made findings inconsistent

with or unsupported by competent evidence," ibid. (quoting Storey v. Storey,

373 N.J. Super. 464, 479 (App. Div. 2004)).




                                                                              A-0661-20
                                         8
      "[T]he changed-circumstances determination must be made by comparing

the parties' financial circumstances at the time the motion for relief is made with

the circumstances which formed the basis for the last order fixing support

obligations." Beck v. Beck, 239 N.J. Super. 183, 190 (App. Div. 1990). To

establish changed circumstances, a "party seeking modification has the burden

of showing such 'changed circumstances' as would warrant relief from the

support or maintenance provisions involved." Lepis, 83 N.J. at 157 (quoting

Martindell, 21 N.J. at 353).

      We agree with the motion judge that defendant's motion was not a paragon

of clarity. Given defendant's repeated references in his motion submissions to

the COLAs, we understand why the motion judge focused on them. And he

correctly decided that issue.

      Rule 5:6B(a) requires all "judgments that include child support entered . .

. on or after September 1, 1998 . . . [to] provide that the child support amount

will be adjusted every two years to reflect the cost of living." That the parties

failed to include that language in their PSA and, thus, failed to comply with that

requirement does not excuse them from it. Rule 5:6B(d) provides:

            Before a [COLA] is applied, the parties shall be
            provided with notice of the proposed adjustment and an
            opportunity to contest the adjustment within 30 days of
            the mailing of the notice. An obligor may contest the

                                                                             A-0661-20
                                        9
            adjustment if the obligor's income has not increased at
            a rate at least equal to the rate of inflation as measured
            by the Consumer Price Index or if the order or judgment
            provides for an alternative periodic [COLA]. A
            [COLA] shall not impair the right of either parent to
            apply (1) to the court for a modification of support
            provisions of the order or judgment based on changed
            circumstances, or (2) to the State IV-D agency or its
            designee for a three-year review of a Title IV-D child
            support order, without the need to show changed
            circumstances.

Defendant does not deny receiving notice of the COLAs or that he failed to

contest them timely.    Accordingly, the motion judge correctly declined to

modify defendant's child-support obligation based on the COLAs.

      Asserting his "personal income is a fraction of what it was" in 2011

because he lost his job in 2019, defendant also apparently contends that a change

of circumstance since entry of the dual judgment supports his request for

modification of his child-support obligation and argues the non-modification

clause of the PSA should not defeat that request.

      Defendant admittedly failed to comply with Rule 5:5-4(a)(4), which

requires a movant seeking a modification of child support to include both a prior

and a current case information statement. See Palombi v. Palombi, 414 N.J.

Super. 274, 287-88 (App. Div. 2010). Defendant contends the "typical analysis

utilize[d] by the [c]ourt to determine whether there is a threshold showing of


                                                                           A-0661-20
                                       10
'substantially changed financial circumstances' is not fully applicable in this

instance since the record . . . does not contain a financial base line from 2011 .

. . ." He faults the motion judge for not requiring parties to produce "Social

Security Wage Earning Statements for 2010 through 2019." Of course, he could

have included in his motion his statements for those years to support the motion

but didn't. Based on the motion record and admitted lack of support defendant

provided for his change-of-circumstances claim, we see no abuse of discretion

in the motion judge's denial of defendant's motion.

      Defendant's remaining arguments lack sufficient merit to warrant further

discussion in a written opinion. R. 2:11-3(e)(1)(E). We note defendant appears

to fault the motion judge for "arbitrarily enforc[ing] the parties' PSA clause

declaring support to be non-modifiable." The judge made no such ruling but

merely commented on defendant's conflicting positions: "[h]e requests that the

court retroactively vacate the COLAs because of PSA language that neither

party will seek to modify the child support obligation, while requesting that the

court modify his prospective child support obligation."

      For the reasons set forth above, we affirm. Our affirmance of the denial

of this motion does not preclude defendant from filing a new, properly supported




                                                                            A-0661-20
                                       11
motion for modification pursuant to Rule 5:5-4(a)(4), clearly stating the relief

sought pursuant to Rule 1:6-2(a).

      Affirmed.




                                                                          A-0661-20
                                      12